Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 10 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 10 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of February 28, 2011, is entered into among WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation, as Seller (the “Seller”). WORTHINGTON
INDUSTRIES, INC., an Ohio corporation, as Servicer (the “Servicer”). THE MEMBERS
OF THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY TO THE AGREEMENT (as
defined below) (each, a “Purchaser Group” and collectively, the “Purchaser
Groups”), and PNC BANK, NATIONAL ASSOCIATION, as Administrator (the
“Administrator”).

RECITALS

The Seller, the Servicer, each member of each of the Purchaser Groups and the
Administrator are parties to the Receivables Purchase Agreement, dated as of
November 30, 2000 (as amended, supplemented or otherwise modified through the
date hereof, the “Agreement”); and

The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendment to Agreement. Schedule II to the Agreement is hereby amended and
restated in its entirety as set forth on Schedule II hereto.

3. Representations and Warranties. The Seller and the Servicer each hereby
represents and warrants to the Administrator and each member of the various
Purchaser Groups from time to time party to the Agreement as follows:

(a) Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);

(b) Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and



--------------------------------------------------------------------------------

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

4. Consent. Each of the Administrator and the Purchaser hereby consent to
Amendment No. 4 to the Sale Agreement, dated as of the date hereof, among the
Seller and the Originators party thereto (the “Fourth Amendment to Sale
Agreement”).

5. Other Agreement. Each of the parties hereto hereby agree that if the Seller
shall not have received from Dietrich Industries, Inc. payment in full of the
Purchase Price (as defined in the Dietrich Assignment Agreement (as defined
below)) on or prior to March 10, 2011, such event shall constitute a Termination
Event without any grace period.

6. Effect of Amendment. All provisions of the Agreement, including as expressly
amended and modified by this Amendment, shall remain in full force and effect
and are hereby ratified. After this Amendment becomes effective, all references
in the Agreement (or in any other Transaction Document) to “this Agreement”,
“hereof”, “herein” or words of similar effect referring to the Agreement shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein.

7. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of: (i) counterparts of: (a) this Amendment
(b) the Fourth Amendment to Sale Agreement, (c) the Assignment Agreement, dated
as of the date hereof, between the Seller and Dietrich Industries, Inc. (and
acknowledged and consented to by PNC and the Purchaser) (the “Dietrich
Assignment Agreement”) and (d) that certain Amendment No. 2 to Lockbox
Agreement, dated as of the date hereof, among PNC, Worthington, the Seller,
Market Street Funding LLC and the Originators party thereto, in each case
(whether by facsimile or otherwise) executed by each of the parties hereto or
thereto, as applicable, and (ii) such other documents, instruments, agreements
and opinions as the Administrator may request.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

10. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

WORTHINGTON RECEIVABLES
CORPORATION, as Seller

By:  

/s/ Matt Lockard

  Name: Matt Lockard   Title: Treasurer

WORTHINGTON INDUSTRIES, INC.,
as Servicer

By:  

/s/ Dale Brickman

  Name: Dale Brickman   Title: Vice President

 

S-1



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC By:  

/s/ Doris J. Hearn

  Name: Doris J. Hearn   Title: Vice President PNC BANK, NATIONAL ASSOCIATION
By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC By:  

 

  Name:   Title: PNC BANK, NATIONAL ASSOCIATION By:  

/s/ William P. Falcon

  Name: William P. Falcon   Title: Vice President

 

S-2



--------------------------------------------------------------------------------

SCHEDULE II

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

Lock-Box Bank

  Lock-Box   Account PNC Bank, National   771605   1014301757 Association  
771624   1017287815   532575   1017287823

 

Exh, I